DETAILED ACTION
	Claims 1-40 are pending.
	Claims 39 and 40 recite “The method of claim 18,” but claim 18 does not recite a method.  Claims 39 and 40 will be interpreted as depending from claim 21.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 and 25, drawn to a biological indicator, classified in C12N 1/20.
II. Claims 21-24 and 26-40, drawn to a method of determining the efficacy of a steam or heat sterilization process, classified in C12Q 1/22.

The inventions are independent or distinct, each from the other because:
Invention I is related to Invention II as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Invention I can be used in a materially different process from Invention II.  In particular, it can be used for a process of culturing bacteria without performing any sterilization since the biological indicator of Invention I comprises a culture medium that is capable of inducing growth of any viable microbial life; such a process is materially different process from the process of Invention II.  Additionally, the product of Invention I can be used in a method of determining the efficacy of a steam or heat sterilization process that is materially different from the process of Invention II.  For instance, the product of 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified differently, and a search for one would not necessarily include a search for another.  The prior art applicable for disclosing Group I may not necessarily be applicable to Group II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Election of Species
This application contains claims directed to the following patentably distinct species:
 The bacteria recited in claims 3 and 23:  B. atrophaeus, B. subtilis, G. stearothermophilus, B. pumilus; ELECT ONE.
 The at least one proteins recited in claims 7 and 27:  fibrin, elastin, casein, collagen, actin, keratin, albumin, lysozyme, amylase, lipase, pepsin, glucosidase, phosphatase, galactosidase, chymotrypsin; ELECT ONE.
 The fluorophores recited in claims 8 and 28:  Nile red, coumarin 6H, coumarin 6, coumarin 30, coumarin 102, coumarin 153, 7-Amino-4-(trifluoromethyl) coumarin, 8-anilinonaphthalene- 1-sulfonic acid, 7-hydroxy-4-(trifluoromethyl) coumarin, 4,4'-dianilino-1,1 - binaphthyl-5,5-disulfonic acid dipotassium salt, L-alanine-7-amido-4- methylcoumarin, L-proline-7-amido-4-methylcoumarin, L-tyrosine-7-amido-4- methylcoumarin, L-leucine-7-amido-4-methylcoumarin, and L-phenylalanine-7- am ido-4-methylcoumarin; ELECT ONE.
 The colorimetric components recited in claims 11 and 31:  bromocresol purple, bromocresol green, phenol red, thymol blue, bromophenol blue, bromothymol blue, 

The species of each of (a)-(d) are independent or distinct because they have different properties, including different structures, physical properties, and chemical reactivity. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims1, 2, 4-6, 9, 10, 12-22, 24-26, 29, 30, and 32-40 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for each species would require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651